UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7457


LORENZO NESBITT, a/k/a Lorenzo C. Nesbitt,

                Petitioner - Appellant,

          v.

WARDEN, MCCORMICK CORRECTIONAL INSTITUTION,

                Respondent – Appellee,

          and

STATE

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:11-cv-00920-RBH)


Submitted:   November 17, 2015              Decided: November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lorenzo Nesbitt, Appellant Pro Se.   William Edgar Salter, III,
Assistant  Attorney   General,  Donald   John  Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lorenzo Nesbitt seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                  We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     Parties    are    accorded   30       days   after    the   entry    of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on May

31, 2012.     The notice of appeal was filed on August 18, 2015. *

Because Nesbitt failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss the appeal.                     We

dispense    with    oral   argument    because       the    facts   and    legal




     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                       2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3